Citation Nr: 0029159	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-17 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970, and from October 1990 to February 1992.

The current appeal arose from a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

The RO granted entitlement to service connection for PTSD 
with assignment of a noncompensable evaluation, effective 
April 16, 1999, date of claim.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  PTSD is productive of disablement compatible with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

2.  PTSD is not productive of disablement compatible with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's record of service (DD-214) shows his 
decorations include a Combat Infantryman Badge and a Republic 
of Vietnam Gallantry Cross with Palm Unit.

The veteran filed a claim of entitlement to service 
connection for PTSD on April 16, 1999.

VA conducted a special orthopedic examination of the veteran 
in June 1999.  He reported that since his discharge from 
service in 1970, he had worked in a ship yard, for a 
railroad, and as a laborer.  He was currently employed as a 
supervisor for a landscaping crew.

VA conducted a special psychiatric examination of the veteran 
in June 1999.  He reported that in Vietnam he was in multiple 
combat situations, and reported being awarded a Bronze Star.  
Following his discharge from Vietnam he went back home and 
worked at various jobs.  He worked at a steel plant and on 
the railroad, and at other laboring jobs.  He had held his 
present job for four years.  He had been working at the 
Goodyear Chemical Company since about 1995 and was currently 
assistant foreman of a general labor crew.  

The veteran had been married twice.  His first marriage was 
from 1978 to about 1990.  This marriage ended in divorce 
because of his "temper tantrums" and because of physical 
abuse and "war stuff."  His second marriage was in 1990 and 
remains to the present.  Currently he reported continuing 
nightmares and decreased sleep.  He also suffered from 
flashbacks whenever loud noises or crew members argued with 
each other.  The noise and the altercation tended to bring 
back memories of his Vietnam experience.  He tried to avoid 
seeing war movies and tended to find news of war on the TV 
very disturbing.  

The veteran tended to avoid talking about his war experiences 
and during the interview there was clear reluctance to go 
into details.  In addition, he had difficulty dealing with 
death and dying, and this tended to bring back memories of 
death of his peers when he was in Vietnam.  He had never had 
treatment for his emotional pain and disorder.

On mental status examination the veteran was cooperative 
during the interview and had some difficulty with describing 
his Vietnam experiences.  Indeed, he was visually distressed 
by questions, asking him to detail his experiences.  Affect 
was depressed when talking about his Vietnam experiences and 
at times, he was despondent and subdued.  Thought processes 
were quite normal with no evidence of associated thought 
disorders.  

The veteran showed no evidence of abnormality of thought 
content and his perception was not impaired.  He showed no 
evidence of impairment of orientation as to time, place, and 
person.  His attention and communication were good.  He was 
able to register information and showed no impairment of 
immediate recall and recall of recent remote events.  He 
showed no evidence of impairment of insight or judgment.  

The pertinent diagnosis was PTSD with depression and rule out 
dysthymic disorder.  The Global Assessment of Functioning 
Score (GAF) was 70.  The examiner recorded that the veteran 
still had some symptoms that were somewhat distressing.  The 
examiner commented that the veteran reported his Vietnam 
experience and in so doing it was clear that he suffered 
symptoms of PTSD, and that these symptoms were quite evident.  
However he showed evidence that in spite of this, he was able 
to maintain some form of employment although just barely so.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  


The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
provision that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  



To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

A noncompensable evaluation may be assigned for PTSD when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  

A 10 percent evaluation may be assigned for PTSD with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress or, symptoms controlled by continuous medication.

A 30 percent evaluation may be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).


A 50 percent evaluation may be assigned for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation may be assigned for PTSD with 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation for PTSD may be assigned with total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relative, own occupation, or own name.  38 C.F.R. 
§ 4.130; Diagnostic Code 9411 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).


Analysis

Initially, the Board notes that it is satisfied that all 
relevant facts have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist.  See H.R. 4205, the Floyd D. Spence National 
Defense Authorization Act, Title XVI, Subtitle B, § 1611 
(October 30, 2000) (to be codified at 38 U.S.C.A. § 5107).

The RO has rated the veteran's PTSD as noncompensable under 
diagnostic code 9411 of the VA Schedule for Rating 
Disabilities.  The noncompensable evaluation contemplates 
symptoms not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  The next higher evaluation of 10 percent 
requires occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress or; symptoms controlled by medication.

The Board is of the opinion that the evidentiary record 
supports a grant of entitlement to the next higher evaluation 
of 30 percent.  Briefly, the 30 percent evaluation 
contemplates occupational an social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  This is the veteran's case.

The veteran is undoubtedly gainfully employed and generally 
functions satisfactorily.  However, the VA examiner observed 
that while the veteran has been able to maintain employment, 
it has been "barely so."  It appears that the veteran is 
just managing to keep a job.  During the course of his 
interview, the veteran was definitely observed to be 
depressed when discussing his war experiences.  Furthermore, 
he was despondent and subdued.

The evidentiary record shows that while the veteran had never 
sought treatment for PTSD, he was definitely suffering from 
symptomatology related thereto, and he was visually 
distressed when discussing war related experiences.  It is 
clear from the record that the veteran's diagnosed PTSD has 
gone untreated through the years, and that he could have 
benefited from some psychotherapy or perhaps even inpatient 
care.

The veteran's social history as reported on VA special 
psychiatric examination shows that his first marriage ended 
because of his anxiety or reported temper tantrums as well as 
physical abuse.  He has managed to maintain his second 
marriage.  Additional reported symptomatology is continuing 
nightmares and decreased sleep.  Loud noises have been 
reported to trigger flashbacks.  When on the job, the veteran 
has brought back war-related memories when observing co-
workers have altercations.  He has made efforts to avoid war-
related movies and documentation of war events on television.  

The above discussed manifestations of the veteran's PTSD 
symptomatology in the opinion of the Board reflect the 
criteria required for the 30 percent evaluation under 
diagnostic code 9411, thereby warranting assignment of a 30 
percent evaluation.  As the board noted earlier, this case 
involves the initial grant of service connection for PTSD.  
The Board finds no basis upon which to predicate assignment 
of "staged" ratings, per Fenderson. Supra.  The 30 percent 
evaluation should be made effective the date of claim, April 
16, 1999.

The Board does not find that the veteran's PTSD is 
sufficiently disabling as to warrant the next higher 
evaluation of 50 percent.  

In this regard the veteran has not been found to demonstrate 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment, impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  In this regard the VA examination of 
record did not reflect the criteria for the next higher 
evaluation of 50 percent.

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is 
warranted.  In exceptional cases where evaluations provided 
by the Rating Schedule are found to be inadequate, an extra-
schedular evaluation may be assigned which is commensurate 
with the veteran's earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2000).

The RO shows that the RO expressly considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the Board does not have jurisdiction to assign 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).

However this does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  The Court has also 
held that the Board must only address referral under § 
3.321(b)(1) when exceptional or unusual circumstances are 
present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In the case at hand, the veteran himself has not contended 
that his disability has adversely impacted his employment, 
nor has his representative for that matter.  A VA 
psychiatrist has determined that the veteran has "just 
barely" managed to maintain employment.

The Board is of the opinion that the veteran has not 
submitted evidence indicating that his PTSD has affected his 
employability in ways not contemplated by the Rating 
Schedule.  The evidentiary record does not suggest that the 
granted 30 percent evaluation is not adequate and therefore 
requires consideration of 38 C.F.R. § 3.321(b)(1).  See 
VAOPGCPREC 6-96.

The veteran has not presented a disability picture so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards.  The evidence of record does 
not indicate that PTSD has markedly interfered with 
employment or resulted in frequent hospitalizations.  The 
veteran is not even in receipt of outpatient care or therapy.

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
PTSD has rendered the veteran's disability picture unusual or 
exceptional, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of the regular schedular standards.


ORDER

Entitlement to an initial compensable evaluation of 30 
percent for PTSD is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

